Citation Nr: 0621001	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  01-04 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to service-connected bilateral 
knee disabilities.

2.  Entitlement to an increased disability rating for 
service-connected left knee disability (retropatellar 
syndrome), currently evaluated as 20 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected right knee disability (retropatellar 
syndrome), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to November 
1994.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In April 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review. 

The issues of increased ratings for right and left knee 
disorders are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


FINDING OF FACT

A left hip disorder is related to the veteran's service-
connected bilateral knee disorders.  


CONCLUSION OF LAW

The veteran's left hip disorder is shown to have been caused 
by a service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.310 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Secondary Service Connection

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2005).  The United States Court of 
Appeals for Veterans Claims (Court) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See, Black v. Brown, 
10 Vet. App. 279 (1997).

In this case, the veteran is service-connected for a 
bilateral knee disability.  She claims that she has a left 
hip disability due to the service connected disorders.  On VA 
examination in May 2005, a VA examiner found that the veteran 
has a left hip strain, and that it is as least as likely as 
not that the disorder is secondary to the bilateral knee 
conditions.  This opinion was reached after examining the 
veteran, and reviewing the claims file.  It stands 
uncontradicted in the record.  Thus service connection is 
warranted.  

There is no prejudice to the veteran in deciding the claim at 
this time.  VA has satisfied its duty to notify and assist to 
the extent necessary to allow for a grant of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Secondary service connection for a left hip disorder is 
granted. 


REMAND

The veteran's service connected right and left knee disorders 
are evaluated under Diagnostic Code 5257, and each is rated 
as 20 percent disabling.  In April 2004, the Board remanded 
this claim to the RO to, among other things, have the veteran 
examined for disability evaluation of his knees.  While the 
case was in remand status, the RO granted separate 10 percent 
disability ratings for the left and right knees for 
degenerative joint disease, and increased the ratings for the 
knee disorders from 10 to 20 percent.  In the Board's remand, 
the examiner was asked to report on the degree of functional 
impairment associated with the knee disorders, including 
excess fatigue and incoordination on use.  38 C.F.R. §§ 4.40, 
4.45, DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  This 
was not addressed by the VA examiner in May 2005.  A remand 
by the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet.  App. 268 
(1998).  

In addition the May 2005 VA examiner noted that both knees 
had "some laxity."  This information, however, is 
inadequate to determine the degree of laxity (i.e., slight, 
moderate or severe) under the appropriate Diagnostic Code.  

Further, the VA examiner in May 2005 noted that the veteran 
had a "healing scar" on her left knee.  Further information 
regarding the scar, including the size of the scar was not 
documented.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2005).

In view of the foregoing the case is REMANDED to the VBA-AMC 
or RO for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to evaluate the 
severity of her service-connected 
bilateral knee disorders.  The claims 
file and a copy of this remand must be 
made available to the examiner for review 
and the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies must be accomplished.  Range of 
motion of both knees must be given in 
degrees.  The examiner must clearly state 
whether there is any evidence of 
recurrent subluxation or lateral 
instability and if so, state the degree 
and extent of this manifestation.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  
The examiner should report on whether 
either the left or right knees exhibit 
weakened movement, excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
knees are used repeatedly.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  All opinions and conclusions 
must be supported by complete rationale.  

The examiner should also describe any 
scarring of the knees.  Specifically the 
size of any scars should be given in 
square inches, and the examiner should 
note if any scars are unstable, painful 
on examination, or limit function.  
Diagnostic Codes 7800, et. seq. 

2.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought on 
appeal is not granted, the veteran should 
be provided a SSOC on the issue and 
afforded the appropriate opportunity to 
respond.  The veteran should also be 
informed of the information and evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal as noted by The United States 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran and her 
representative should then be given an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
KURT G. EHRMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


